John E. Jennings, Judge. On April 2,1977, Grace Cossey was injured in an automobile accident. The driver of the other car was Stephen Crowed, an employee of Builder’s United Construction, Inc. At the time of the accident Builder’s United was insured by appellee, Transamerica Insurance Company. On March 7, 1980, Cossey filed a lawsuit against Crowed and Builder’s United. No answer was filed and on November 18, 1981, Cossey took a default judgment against both defendants for $17,000.00. On November 27,1984, Cossey filed a direct action against the insurer, Transamerica. In a second amended complaint filed February 9, 1987, in the direct action proceedings, Cossey asked the trial court, alternatively, to set aside the default judgment previously rendered in her favor. On October 16,1987, the trial court granted summary judgment to Transamerica and refused to set aside the default judgment. On appeal, the sole point relied upon by the appellant is that the trial court erred in refusing to set aside the default judgment under Ark. R. Civ. P. 60(c). We affirm. Appellant cites no Arkansas cases in which a plaintiff has sought to set aside a default judgment entered in his favor, and we can find none. However, the general rule is that, under appropriate circumstances, he may. See Annotation, 40 A.L.R.2d 1121 (1955); Cf. Combs v. Hyden, 142 Ind. App. 426, 235 N.E.2d 77 (1968). For purposes of this decision we assume, without deciding, that in appropriate circumstances the trial court has the power to set aside a default judgment at the request of the successful plaintiff.  Even so, it is within the sound discretion of the trial court to grant or deny a motion to set aside a default judgment, and the question on appeal is whether there has been an abuse of that discretion. Burns v. Shamrock Club, 271 Ark. 572, 609 S.W.2d 55 (1980); Johnson v. Jett, 203 Ark. 61,159 S.W.2d 78 (1952). Here the plaintiff seeks to set aside her default judgment against Crowed and Builder’s United. There is no indication that either defaulting defendant has received notice of the plaintiff’s request to set aside her own judgment against them. The accident occurred in 1977 and the default judgment was taken in 1981. It was not until 1987 that the plaintiff, for the first time, sought to have her default judgment set aside. On these facts we cannot say that the circuit judge abused his discretion in refusing to set aside the default judgment. Affirmed. Mayfield, J., dissents.